                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 JOHN MEYER,

                   Plaintiff,                     CV 18-02-BU-BMM-JTJ

      vs.
                                                             ORDER
 BIG SKY RESORT; DYNAFIT
 NORTH AMERICA,

                   Defendants.

      The Court conducted a hearing on Plaintiff’s Motion to Compel Discovery

on January 17, 2019. For the reasons stated in open court,

      IT IS ORDERED:

      1.    The portion of Plaintiff’s Motion to Compel relating to Plaintiff’s

Interrogatory No.1 (Doc. 41-1) is DENIED. Defendant Big Sky Resort’s response

to Interrogatory No. 1 was adequate.

      2.    The portion of Plaintiff’s Motion to Compel relating to Plaintiff’s

Request for Production No. 9 (Doc. 41-2) is DENIED, subject to the condition that

Defendant Big Sky Resort will supplement its response to Request for Production

No. 9 in the manner described in open court.
      3.    Each party shall bear his of its own attorney’s fees and costs with

respect to Plaintiff’s Motion to Compel Discovery.

      DATED this 22nd day of January, 2019.




                                        -2-
